Exhibit 10.45




PERFORMANCE SHARE UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN
(Performance Period commencing on July 1, 2018 and ending on June 30, 2021)
Pursuant to the Performance Share Unit Grant Notice for Non-U.S. Participants
(the “Grant Notice”) delivered to the Participant (as defined in the Grant
Notice), and subject to the terms of this Performance Share Unit Agreement for
Non-U.S. Participants (this “Performance Share Unit Agreement”), including any
special terms and conditions for the Participant’s country set forth in Appendix
1 attached hereto (collectively, along with Exhibit A, this “Agreement”), and
the Plan, Catalent, Inc. (the “Company”) and the Participant agree as follows.
1.Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not defined in this
Agreement have the meaning set forth in the Plan or the Grant Notice, as
applicable.


(a) Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.


(b)Performance Period. The term “Performance Period” means the period commencing
on July 1, 2018 and ending on June 30, 2021.


(c)Period of Service. The term “Period of Service” means the continuous period
of the Participant’s Employment up to the Termination Date, and also includes
any prior period of Employment separated by: (i) any break in Employment as a
result of a leave of absence authorized by the Company or by law; and (ii) any
break in Employment not authorized by the Company or by law lasting twelve (12)
months or less.


(d)Plan. The term “Plan” means the 2014 Omnibus Incentive Plan, as in effect
from time to time.


(e)Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
means the Participant’s breach of any of the Restrictive Covenants set forth in
Section 10 of this Agreement or any covenant regarding confidentiality,
competitive activity, solicitation of the Company’s or any of its Affiliates’ or
Subsidiaries’ vendors, suppliers, customers or employees or any similar
provision applicable to or agreed to by the Participant, all to the extent
permitted by law.


(f)Retirement. The term “Retirement” means a Termination (other than a
Termination when grounds existed for a Termination for Cause at the time
thereof) initiated by the Participant that occurs on or after the date on which
the sum of the Participant’s age and Period of Service (calculated in months)
equals sixty-five (65) years, so long as the Participant is at least fifty-five
(55) years old and provides at least six (6) months’ notice of his or her
intention to retire.


(g)Termination Date. The term “Termination Date” shall mean the date upon which
the Participant incurs a Termination for any reason.


2.Grant of Performance Share Units. Subject to the terms and conditions set
forth in this Agreement, the Grant Notice and the Plan, for good and valuable
consideration, the Company hereby grants to the Participant the EPS and RTSR
Target Number of Performance Share Units provided in the Grant Notice.


3. Vesting. Subject to the terms and conditions contained in this Agreement, the
Grant Notice and the Plan, the Performance Share Units shall vest as provided in
Exhibit A, except as otherwise set forth in Section 6 of this Agreement. With
respect to any Performance Share Unit, the period during which such Performance
Share Unit remains subject to vesting requirements shall be its Restricted
Period.





--------------------------------------------------------------------------------

Exhibit 10.45




4.Dividend Equivalents. The Company will credit Performance Share Units with
dividend equivalent payments following the payment by the Company of dividends
on shares of Common Stock. The Company will provide such dividend equivalents in
shares of Common Stock having a Fair Market Value per Performance Share Unit, as
of the date of such dividend payment, equal to the per-share amount of such
applicable dividend, and shall be payable at the same time as (and only if) the
Performance Share Units are settled in accordance with Section 5 below. In the
event that any Performance Share Unit is forfeited by its terms, the Participant
shall have no right to dividend equivalent payments in respect of such forfeited
Performance Share Units.


5.Settlement of Performance Share Units. Following expiration of the Restricted
Period with respect to any outstanding Performance Share Unit not previously
forfeited in accordance with Exhibit A or Section 6 below, or, as applicable
with respect to any Converted RSUs (as defined in Exhibit A),the Company shall
issue to the Participant by no later than the ninetieth (90th) day following the
end of the Performance Period one share of Common Stock for such Performance
Share Unit or Converted RSU. Notwithstanding the foregoing, the Performance
Share Units, or, as applicable, the Converted Units may be settled at a
different time in the circumstances set forth in Section 6(b) and Section 6(d)
below, as well as in Section 2(b) of Exhibit A.


6.Treatment on Termination.


(h) Subject to clauses (b) - (d) below, if the Participant incurs a Termination
prior to the Regular Vesting Date (as defined on Exhibit A), (i) the
Participant’s Performance Share Units shall cease vesting and (ii) the
Participant shall forfeit all unvested Performance Share Units to the Company
for no consideration as of the Termination Date.


(i) Death. If the Participant incurs a Termination due to death, the EPS Target
Number of Performance Share Units and the RTSR Target Number of Performance
Share Units or the number of Converted RSUs to the extent applicable, shall, to
the extent not then vested or previously forfeited or cancelled, become fully
vested, the Restricted Period shall expire and any unvested Performance Share
Units will immediately be forfeited to the Company by the Participant for no
consideration. Settlement of such vested Performance Share Units (or Converted
RSUs) shall be made within ninety (90) days of the date of the Participant’s
death, or at such later time as permitted under Section 409A.


(j)Disability/Retirement. If the Participant incurs a Termination due to
Disability or Retirement, the number of Performance Share Units as determined in
accordance with Exhibit A, or the number of Converted RSUs, to the extent
applicable, shall, to the extent not then vested or previously forfeited or
cancelled, continue to vest as provided in Exhibit A, as if the Participant had
continued Employment through the Regular Vesting Date, subject to the
Participant’s compliance with the restrictive covenants set forth in Section 10
of this Agreement and the Participant’s execution, delivery and non-revocation
of a waiver and release of claims in favor of the Company and its Affiliates and
Subsidiaries in a form prescribed by the Company on or prior to the 60th day
following the Termination Date; provided, however, in the case of a Termination
due to Retirement, the number of Performance Share Units, if any, that shall
vest shall be the number determined in accordance with Exhibit A and then
multiplied by a fraction, the numerator of which is equal to the number of days
between and including the first day of the Performance Period and the date the
Participant incurs a Termination due to Retirement and the denominator of which
is 1095 (the “Retirement Fraction”). Upon the Regular Vesting Date, the
Restricted Period shall expire with respect to the Retirement Fraction of the
Performance Share Units (or the Converted Units), and the Participant will
immediately forfeit the remaining fraction of the unvested Performance Share
Units (or the Converted Units) to the Company for no consideration.


(k) Change in Control. In the event of a Change in Control, if the Participant
incurs a Termination by the Service Recipient without Cause prior to the Regular
Vesting Date, the number of Converted RSUs shall, to the extent not then vested
or previously forfeited or cancelled, become fully vested and the Restricted
Period shall expire. Subject to Section 14(t)(i) and (ii) of the Plan,
settlement of such Converted RSUs shall be made within ninety (90) days of the
date of the Participant’s Termination.





--------------------------------------------------------------------------------

Exhibit 10.45






7. Non-Transferability. The Performance Share Units are not transferable by the
Participant except to Permitted Transferees in accordance with Section 14(b) of
the Plan. Whenever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to executors, the administrators or the person or persons to whom the
Performance Share Units may be transferred by will or by the laws of descent and
distribution in accordance with Section 14 of the Plan, the word “Participant”
shall be deemed to include such person or persons. Except as otherwise provided
in this Agreement or the Plan, no assignment or transfer of the Performance
Share Units, or of the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise, shall vest in the assignee or
transferee any interest or right in this Agreement or the Plan whatsoever, but
immediately upon such assignment or transfer the Performance Share Units shall
be forfeited and become of no further effect.


8. Rights as Stockholder. The Participant or a Permitted Transferee of the
Performance Share Units shall have no rights as a stockholder with respect to
any share of Common Stock underlying a Performance Share Unit unless and until
the Participant becomes the holder of record or the beneficial owner of such
Common Stock, and no adjustment shall be made for dividends or distributions or
other rights in respect of such share of Common Stock for which the record date
is prior to the date upon which the Participant becomes the holder of record or
the beneficial owner thereof.


9. Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a Termination that grounds existed for
Cause at the time thereof, then the Participant shall be required, in addition
to any other remedy available (on a non-exclusive basis), to pay to the Company,
within ten (10) business days of the Company’s request to the Participant
therefore, an amount equal to the aggregate after-tax proceeds (taking into
account all amounts of tax that would be recoverable upon a claim of loss for
payment of such proceeds in the year of repayment) the Participant received upon
the sale or other disposition of, or distributions in respect of, the
Performance Share Units and any shares of Common Stock issued in respect
thereof. Any reference in this Agreement to grounds existing for a Termination
for Cause shall be determined without regard to any notice period, cure period,
or other procedural delay or event required prior to finding of or termination
with, Cause. The
Performance Share Units and all proceeds thereof shall be subject to the
Company’s Clawback Policy (to comply with applicable laws or with the Company’s
Corporate Governance Guidelines or other similar requirements), as in effect
from time to time, to the extent the Participant is a director or “officer” as
defined in Rule 16a-1(f) promulgated under the Exchange Act.
10.Restrictive Covenants.


(a) To the extent that the Participant is a party to an employment or similar
agreement with the Company or one of its Affiliates or Subsidiaries containing
non-competition, non-solicitation, non- interference or confidentiality
restrictions (or two or more such restrictions), those restrictions and related
enforcement provisions under such agreement shall govern and the following
provisions of this Section 10 shall not apply.


(b) Competitive Activity.
To the extent a Participant lives in a jurisdiction where restrictive covenants
are void as against public policy, Section 10(b) of this Agreement shall be
considered deleted from and therefore not part of this Agreement.
(i)The Participant shall be deemed to have engaged in “Competitive Activity” if,
during the period commencing on the Date of Grant and ending on the date that is
12 months after the Termination Date (the “Restricted Activity Period”), the
Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:
(I)During the Restricted Activity Period, the Participant will not, whether on
the Participant’s own behalf or on behalf of or in conjunction with any
individual, person, firm, partnership, joint venture, association, corporation
or other business organization, entity or





--------------------------------------------------------------------------------

Exhibit 10.45




enterprise whatsoever (“Person”), directly or indirectly, solicit or assist in
soliciting in competition with the Company or any of its Subsidiaries or
Affiliates, the business of any client or prospective client:
(1)
with whom the Participant had personal contact or dealings on behalf of the
Company or any of its Subsidiaries or Affiliates during the one-year period
preceding the Termination Date;

(2)
with whom employees reporting to the Participant have had personal contact or
dealings on behalf of the Company or any of its Subsidiaries or Affiliates
during the one-year period preceding the Termination Date; or

(3)
for whom the Participant had direct or indirect responsibility during the
one-year period preceding the Termination Date.

(II)During the Restricted Activity Period, the Participant will not directly or
indirectly:
(4)



(1)
engage in any business that competes with the business of the Company or any of
its Subsidiaries or Affiliates, including, but not limited to, providing
formulation/dose form technologies and/or contract services to

pharmaceutical, biotechnology, over-the-counter and
vitamins/minerals/supplements companies related to pre-clinical and clinical
development, formulation, analysis, manufacturing and/or packaging and any other
technology, product or service of the type developed, manufactured or sold by
the Company or any of its Subsidiaries or Affiliates (including, without
limitation, any other business that the Company or any of its Subsidiaries or
Affiliates have plans to engage in as of the Termination Date) in any
geographical area where the Company or any of its Subsidiaries or Affiliates
conducts business (a “Competitive Business”);
(2)
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business;

(3)
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(4)
interfere with, or attempt to interfere with, any business relationship (whether
formed before, on or after the Date of Grant) between the Company or any of its
Subsidiaries or Affiliates and any customer, client, supplier, or investor of
the Company or any of its Subsidiaries or Affiliates.



Notwithstanding anything to the contrary in this Agreement, the Participant may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in any Competitive Business that are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Participant (i)
is not a controlling person of, or a member of a group that controls, such
Person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person. Any such qualifying ownership shall not be deemed to
be engaging in Competitive Activity or a Restrictive Covenant Violation for
purposes of this Agreement.





--------------------------------------------------------------------------------

Exhibit 10.45




(III)During the Restricted Activity Period, the Participant will not, whether on
the Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(5)



(1)
solicit or encourage any employee of the Company or any of its Subsidiaries or
Affiliates to leave such Employment; or



(2)
hire any such employee who was employed by the Company or any of its
Subsidiaries or Affiliates as of the Termination Date or who left such
Employment coincident with, or within six (6) months prior to or after, the
Termination Date; provided, however, that this restriction shall cease to apply
to any employee who has not been employed by the Company or any of its
Subsidiaries or Affiliates for at least six (6) months.



(IV)During the Restricted Activity Period, the Participant will not, directly or
indirectly, solicit or encourage to cease to work with the Company or any of its
Subsidiaries or Affiliates any consultant then under contract with the Company
or any of its Subsidiaries or Affiliates.
(ii) It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 10(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained in this Section 10(b).


(c) Confidentiality.


(iii)

(i)The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisors who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information --including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals -- concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.


(ii)Notwithstanding anything to the contrary in Section 10(c)(i), “Confidential
Information” shall not include any information that (w) is or becomes generally
available to the public other than as a result of a breach of this Section
10(c); (x) is already known by the recipient of the disclosed information at the
time of disclosure as evidenced by the recipient’s written records, (y) becomes
available to the recipient of the disclosed information on a non- confidential
basis from a source that is entitled to disclose it on a non-confidential basis,
or (z) was or is independently developed by or for the recipient of the
information without reference to Confidential Information, as evidenced by the
recipient’s written records.







--------------------------------------------------------------------------------

Exhibit 10.45




(iii)Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Agreement (unless this Agreement
shall be publicly available as a result of a regulatory filing made by the
Company or one of its Affiliates or Subsidiaries); provided that the Participant
may disclose to any prospective future employer the provisions of Section 10 of
this Agreement provided such prospective future employer agrees to maintain the
confidentiality of such terms.


(iv)Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in the Participant’s possession or control (including
any of the foregoing stored or located in the Participant’s office, home, laptop
or other computer, whether or not Company property) that contain Confidential
Information or otherwise relate to the business of the Company or one of its
Affiliates or Subsidiaries, except that the Participant may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (z) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which the Participant is or becomes aware.
(v)Notwithstanding the foregoing, pursuant to 18 U.S.C. § 1833(b), the parties
to this Agreement have the right to disclose in confidence trade secrets to
Federal, State, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. The parties
to this agreement also have the right to disclose trade secrets in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal and protected from public disclosure. 18 U.S.C. § 1833(b) states: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that-(A) is made-(i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets where such
disclosure is expressly
allowed by 18 U.S.C. § 1833(b).
(d) Equitable Relief.


Notwithstanding the remedies set forth in Section 9 above and notwithstanding
any other remedy that would otherwise be available to the Company at law or in
equity, the Company and the Participant agree and acknowledge that if an actual
or threatened Restrictive Covenant Violation occurs, the Company will be
entitled to an injunction and/or other equitable relief restraining the
Participant from the Restrictive Covenant Violation without the necessity of
posting a bond or proving actual damages.





--------------------------------------------------------------------------------

Exhibit 10.45




11.Tax Withholding.




(a)Responsibility for Taxes. The Participant acknowledges that, regardless of
any action taken by the Company or, if different, the Service Recipient, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient. The Participant further acknowledges that the Company and/or
the Service Recipient (1) make no representations or undertakings regarding the
treatment of any Tax-Related Item in connection with any aspect of the
Performance Share Units, including, but not limited to, the grant, vesting or
settlement of the Performance Share Units, the subsequent sale of shares of
Common Stock acquired pursuant to such settlement and the receipt of any
dividend and/or any dividend equivalents; and (2) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the
Performance Share Units to reduce or eliminate the Participant’s liability for
Tax- Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Service Recipient (or
former Service Recipient, as applicable) may be required to withhold or account
for Tax- Related Items in more than one jurisdiction.


(b)Satisfaction of Withholding Obligations. Prior to any relevant taxable or tax
withholding event, as applicable, the Participant agrees to make adequate
arrangements satisfactory to the Company and/or the Service Recipient to satisfy
all Tax-Related Items. In this regard, the Participant authorizes the Company
and/or the Service Recipient, or their respective agents, at their discretion,
to satisfy their withholding obligations with regard to all Tax-Related Items by
any of the means described in the Plan or by such other means or method as the
Committee in its sole discretion and without notice to the Participant deems
appropriate; provided however, that if the Participant is subject to Section 16
of the Exchange Act then the Participant may elect, in advance of any tax
withholding event, to satisfy the amount of all required Tax-Related Items in
respect of the Performance Share Units in cash, and in the absence of
Participant’s timely election, the Company will withhold in shares of Common
Stock upon the relevant tax withholding event.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the maximum or another rate that is higher than the Participant's actual rate is
used, any over-withheld amount may be refunded to the Participant in cash by the
Company or the Service Recipient (with no entitlement to the Common Stock
equivalent) or, if not refunded, the Participant may seek a refund from the
local tax authorities. If the obligation for Tax- Related Items is satisfied by
withholding in shares of Common Stock, for tax purposes, the Participant is
deemed to have been issued the full number of shares of Common Stock subject to
the vested Performance Share Units, notwithstanding that a number of the shares
of Common Stock is held back solely for the purpose of paying the Tax-Related
Items.
Finally, the Participant agrees to pay to the Company or the Service Recipient
any amount of Tax-Related Items that the Company or the Service Recipient may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Common Stock
or the proceeds of the sale of shares of Common Stock, if the Participant fails
to comply with the Participant’s obligations in connection with the Tax-Related
Items.





--------------------------------------------------------------------------------

Exhibit 10.45




12.Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by it in a notice mailed or delivered to the other
party as in this Agreement provided; provided that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company’s General Counsel, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.


13.No Right to Continued Employment. Neither the Plan nor this Agreement nor the
granting of the Performance Share Units that are the subject of this Agreement
shall be construed as giving the Participant the right to be retained in the
employ of, or in any consulting relationship to, the Company or any of its
Affiliates or Subsidiaries. Further, the Company, or, if different, the Service
Recipient, may at any time dismiss the Participant or discontinue any consulting
relationship, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided in this Agreement.


14.Nature of Grant. In accepting the grant of the Performance Share Units, the
Participant acknowledges, understands and agrees that:


(l)

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;


(b)the grant of the Performance Share Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of
Performance Share Units, or benefits in lieu of Performance Share Units, even if
Performance Share Units have been granted in the past;


(c)all decisions with respect to future Performance Share Units or other grants,
if any, will be at the sole discretion of the Company;


(d)the Performance Share Unit grant and the Participant’s participation in the
Plan shall not create a right to employment or be interpreted as forming an
employment or service contract with the Company, or any Affiliate or Subsidiary
of the Company and shall not interfere with the ability of the Company, or any
Affiliate or Subsidiary of the Company, as applicable, to terminate the
Participant’s employment or service contract (if any).


(e)unless otherwise agreed with the Company, the Performance Share Units and the
shares of common Stock subject to the Performance Share Units, and the income
and value of same, are not granted as consideration for, or in connection with
the service the Participant may provide as a director of an Affiliate or
Subsidiary;


(f)the Participant is voluntarily participating in the Plan;


(g)the Performance Share Units and the shares of Common Stock subject to the
Performance Share Units, and the income and value of same, are not intended to
replace any pension rights or compensation;


(h)the Performance Share Units and the shares of Common Stock subject to the
Performance Share Units, and the income and value of same, are not part of
normal or expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments;







--------------------------------------------------------------------------------

Exhibit 10.45




(i)the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;


(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Share Units resulting from a Termination (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), and in consideration
of the grant of the Performance Share Units to which the Participant is
otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company, any of its Affiliates or Subsidiaries, waives the
Participant’s ability, if any, to bring any such claim, and releases the
Company, its Affiliates and Subsidiaries from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim;


(k)unless otherwise provided in the Plan or by the Company in its discretion,
the Performance Share Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Performance Share Units or any such benefit
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Common Stock of the Company; and


(l)the Participant acknowledges and agrees that neither the Company, nor any
Affiliate or Subsidiary shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Performance Share Units or of any amount
due to the Participant pursuant to the settlement of the Performance Share Units
or the subsequent sale of any share of Common Stock acquired upon settlement.


15.No Advice Regarding Grant. The Company is neither providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Common Stock. The Participant is hereby advised
to consult with the Participant’s own personal tax, legal and financial advisors
regarding the Participant’s participation in the Plan before taking any action
related to the Plan.


16.Data Privacy. Where required by applicable law, the Participant hereby
explicitly and unambiguously consent to the collection, use and transfer, where
required by applicable law, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Performance Share
Unit grant material by and among, as applicable, the Service Recipient, the
Company and its other Affiliates or Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.


The Participant understands that the Service Recipient, the Company and its
other Affiliates or Subsidiaries may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home
address, and telephone number, email address, date of birth, social insurance
number, passport or other identification number, salary, nationality, job title,
any share of Common Stock or directorships held in the Company, details of all
Performance Share Units or any other entitlement to shares of Common Stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.





--------------------------------------------------------------------------------

Exhibit 10.45




The Participant understands that Data may be transferred to Morgan Stanley Smith
Barney LLC, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that the Participant may request a list with the names and addresses
of any potential recipient of the Data by contacting the Participant’s local
human resources representative. The Participant authorizes the Company, Morgan
Stanley Smith Barney LLC and any other possible recipient that may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendment to Data or refuse or withdraw the consents in this
Section 16, in any case without cost, by contacting in writing the Participant’s
local human resources representative. Further, the Participant understands that
the Participant is providing on a purely voluntary basis the consents described
in this Agreement. If the Participant does not consent, or if the Participant
later seeks to revoke the Participant’s consent, the Participant’s Employment or
service with the Service Recipient will not be affected; the only consequence of
refusing or withdrawing the Participant’s consent is that the Company may be
unable to grant Performance Share Units or other awards to the Participant or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
Finally, the Participant understands that the Company may rely on a different
legal basis for the collection, processing and/or transfer of Data either now or
in the future and/or request the Participant to provide another data privacy
consent. If applicable and upon request of the Company or the Service Recipient,
the Participant agrees to provide an executed acknowledgment or data privacy
consent (or any other acknowledgments, agreements or consents) to the Company
and/or the Service Recipient that the Company and/or the Service Recipient may
deem necessary to obtain under the data privacy laws in the Participant’s
country, either now or in the future. The Participant understands that he or she
may be unable to participate in the Plan if the Participant fails to execute any
such acknowledgment, agreement or consent requested by the Company and/or the
Service Recipient.
17.Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors and, to the extent permitted, assigns or other
Permitted Transferees of the parties to this Agreement.


18.Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any condition or right under, amend any term of, or alter, suspend,
discontinue, cancel or terminate, this Agreement, prospectively or retroactively
(including after the Participant’s Termination); provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of the Participant under
this Agreement shall not to that extent be effective without the consent of the
Participant. No waiver by either of the parties hereto of their rights under
this Agreement shall be deemed to constitute a waiver with respect to any
subsequent occurrence or transaction under this Agreement unless such waiver
specifically states that it is to be construed as a continuing waiver.


19.Governing Law; Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of federal and state courts located in Somerset
County, New Jersey, and hereby waive any objection to proceeding in such
jurisdiction, including any objection regarding an inconvenient forum.







--------------------------------------------------------------------------------

Exhibit 10.45




20.Plan. The terms and conditions of the Plan are incorporated in this Agreement
by reference. In the event of a conflict or inconsistency between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the Plan
shall govern and control.


21.Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


22.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any document related to current or future participation in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


23.Imposition of Other Requirements. The Company reserves the right to impose
any other requirements on the Participant’s participation in the Plan, on the
Performance Share Units and on any share of Common Stock acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Participant to sign any
additional agreement or undertaking that may be necessary to accomplish the
foregoing.


24.Section 409A of the Code. It is intended that the Performance Share Units be
compliant with Section 409A of the Code (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulation or other guidance that may be
issued after the date hereof, “Section 409A”) and this Performance Share Unit
Agreement shall be interpreted, construed and operated to reflect such intent.
However, notwithstanding any other provision of the Plan, the Grant Notice or
this Agreement, if at any time the Committee determines that the Performance
Share Units (or any portion thereof) may be subject to Section 409A, the
Committee shall have the right in its sole discretion (without any obligation to
do so or to indemnify the Participant or any other person for failure to do so)
to adopt such amendments to the Plan, the Grant Notice or this Agreement, or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other action, as the Committee
determines is necessary or appropriate either for the Performance Share Units to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.


25.Appendix. Notwithstanding any term or condition in this Agreement, the
Performance Share Unit grant shall be subject to any special term or condition
set forth in Appendix 1 to this Performance Share Unit Agreement for the
Participant’s country. Moreover, if the Participant relocates to one of the
countries included in Appendix 1, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. Appendix 1 constitutes part of this Performance Share
Unit Agreement.


26.Foreign Asset/Account, Exchange Control and Tax Reporting. The Participant’s
country may have certain foreign asset/account, exchange control and/or tax
reporting requirements, which may affect the Participant’s ability to acquire or
hold shares of Common Stock under the Plan or cash received from participating
in the Plan (including any dividend received or sale proceeds arising from the
sale of shares of Common Stock) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in his or her country.
The Participant may also be required to repatriate the sale proceeds or other
funds received as a result of the Participant’s participation in the Plan to his
or her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with such regulations and the Participant should consult his or
her personal legal advisor for further details.







--------------------------------------------------------------------------------

Exhibit 10.45




27.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that he or she may be subject to insider trading restrictions and/or market
abuse laws based on the exchange (if any) on which shares of Common Stock are
listed, and in applicable jurisdictions, including but not limited to the United
States, the Participant’s country and the designated broker’s country, which may
affect the Participant’s ability to accept, acquire, sell, or otherwise dispose
of shares of Common Stock, rights to shares of Common Stock (e.g., Performance
Share Units) or rights linked to the value of shares of Common Stock under the
Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant placed before he or she
possessed inside information. Further, the Participant could be prohibited from
(i) disclosing the inside information to any third party, which may include
fellow employees and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restriction that may be imposed under any
applicable Company securities trading policy. The Participant acknowledges he or
she is responsible for complying with any applicable restrictions and is
encouraged to speak to his or her personal legal advisor for further details
regarding any applicable insider trading and/or market abuse laws in the
Participant’s country.


28.Entire Agreement; Miscellaneous. This Agreement, the Grant Notice and the
Plan constitute the entire understanding between the Participant and the Company
regarding the Performance Share Units. This Agreement, the Grant Notice and the
Plan supersede any prior agreements, commitments or negotiations concerning the
Performance Share Units. The headings used in this Agreement, including without
limitation Exhibit A and Appendix 1, are for convenience only and shall not
affect its interpretation.







--------------------------------------------------------------------------------

Exhibit 10.45




Exhibit A to Performance Share Unit Agreement
1.    Vesting. Except as otherwise expressly provided in Section 6 of the
Agreement, provided the Participant has not incurred a Termination on or prior
to the Regular Vesting Date, the Performance Share Units granted under the Grant
Notice to which this Agreement relates shall vest upon the date on which the
Committee determines and certifies, as applicable, the attainment level of both
the EPS Performance Percentage and the RTSR Performance Percentage (the “Regular
Vesting Date”) with respect to the period commencing on July 1, 2018 and ending
on June 30, 2021 (the “Performance Period”), in each case, as of the last day of
the Performance Period, which determination shall be made no later than the
seventy-fifth (75th) day following the end of the Performance Period. As
determined by the Committee, the number of Performance Share Units, if any, in
which the Participant vests shall be equal to the sum of (a) the product of (i)
the EPS Target Number of Performance Share Units (as set forth in the Grant
Notice) and (ii) the EPS Performance Percentage, plus (b) the product of (i) the
RTSR Target Number of Performance Share Units (as set forth in the Grant Notice)
and (ii) the RTSR Performance Percentage. Upon the Regular Vesting Date, the
Restricted Period shall expire and any vested Performance Share Units shall be
settled in accordance with Section 5 of the Agreement. Any Performance Share
Units that do not become vested in accordance with this Exhibit A (to the extent
not previously forfeited pursuant to Section 6 of the Agreement) shall,
effective as of the Regular Vesting Date, be forfeited by the Participant
without consideration.


2.    Change in Control. Notwithstanding Section 1 of this Exhibit A, the
following shall apply in connection with a Change in Control:
(a)    In the event of a Change in Control prior to the last day of the
Performance Period, to the extent the stock of the acquiring or successor entity
is publicly traded and the Performance Shares Units are assumed, continued or
substituted, the Performance Share Units shall be converted, immediately prior
to the Change in Control, to a number of time-based Restricted Stock Units equal
to the sum of (A) the EPS Target Number of Performance Share Units, and (B)
either of the following (1) if the Change in Control occurs in the first year of
the Performance Period, the RTSR Target Number of Performance Share Units, or
(2) if the Change in Control occurs after the first year of the Performance
Period, a number of Performance Share Units that would become eligible to vest
based on the attainment level of the Relative Total Shareholder Return
Performance Goal calculated as of a shortened Performance Period that ends on
the date immediately preceding the date of the Change in Control (the “Converted
RSUs”). The Converted RSUs shall be eligible to vest based on the Participant’s
continued Employment through the Regular Vesting Date (which, for purposes of
the Converted RSUs, shall be the last day of the Performance Period), except as
otherwise provided in Section 6(b) - (d) of the Agreement. Provided that the
Participant has not incurred a Termination prior to the Regular Vesting Date
(subject to Section 6(b) - (d) of the Agreement), the Restricted Period with
respect to the Converted RSUs shall expire upon the Regular Vesting Date and any
vested Converted RSUs shall be settled in accordance with Section 5 of the
Agreement.
(b)    In the event of a Change in Control prior to the last day of the
Performance Period, to the extent the acquiring or successor entity does not
assume, continue or substitute the Performance Share Units or the stock of the
acquiring or successor entity is not publicly traded, the Performance Share
Units shall be replaced with a right to receive, within thirty (30) days
following the date of the Change in Control, a cash payment equal to the sum of
(i) the product of (A) the Per Share Cash Amount, multiplied by (B) the EPS
Target Number of Performance Share Units, and (ii) the product of (A) the Per
Share Cash Amount, multiplied by (B) either of the following (1) if the Change
in Control occurs in the first year of the Performance Period, the RTSR Target
Number of Performance Share Units, or (2) if the Change in Control occurs after
the first year of the Performance Period, a number of Performance Share Units
that would become eligible to vest based on the attainment of the Relative Total
Shareholder Return Performance Goal calculated as of a shortened Performance
Period that ends on the date immediately preceding the date of the Change in
Control. The “Per Share Cash Amount” for purposes of this Section 2(b) means an
amount equal to the sum of (I) the average of the closing price of the Common
Stock for the 20 trading days immediately preceding the date of the Change in
Control and (II) any cash dividend payable on a share of Common Stock during the
20 trading-day period described in the foregoing. If settlement of the
Performance Share Units may not be made within the period





--------------------------------------------------------------------------------

Exhibit 10.45




specified in this Section 2(b) due to the limitation in Section 14(t)(iii)(A) of
the Plan, such settlement shall be made in accordance with Section 5 of the
Agreement.
(c)    In the event of a Change in Control on or after the last day of the
Performance Period but prior to the settlement of such Performance Share Units
in shares of Common Stock in accordance with this Agreement, the Participant
shall receive whatever a stockholder of shares of Common Stock equal in number
to the settlement amount (determined in accordance with Section 1 of this
Exhibit A) would have been eligible to receive due to such Change in Control,
with such settlement occurring in accordance with Section 5 of the Agreement.
(d)    Any Performance Share Unit that does not vest or become Converted RSUs,
as applicable, shall immediately be forfeited without any further action by the
Company or the Participant and without any payment of consideration therefor.
3.    Earning Per Share Performance Goal


For purposes of this Agreement,


“Cumulative EPS” means the sum of the EPS for each fiscal year of the Company or
portion thereof in the Performance Period.


“Earnings Per Share” or “EPS” for any period means the Company’s “adjusted net
income” for such period, as publicly reported by the Company, divided by the
average number of fully diluted shares of Common Stock outstanding in such
period, as publicly reported by the Company.


“EPS Performance Percentage” means the percentage as set forth in the below
table, representing the performance level of attainment of the Earnings Per
Share performance goal set forth in the below table.


Performance Level
Cumulative
EPS
Percent of
Target Goal
EPS Performance Percentage
Below Threshold
Below $3.98
Below 75%
0%
Threshold
$3.98
75%
50%
 
Between $3.98
and $5.31
 
Linearly interpolate between 50% and 100%
Target
$5.31
100%
100%
 
Between $5.31 and $6.64
 
Linearly interpolate between 100% and 200%
Maximum
$6.64 (or higher)
125%
200%



4.    Relative Total Shareholder Return Performance Goal


For purpose of this Agreement,
“Beginning Stock Price” means the average of the closing prices of the Common
Stock or the shares of the Peer Group, as applicable, for the 20 trading days
ending on the trading date immediately preceding the first day of the
Performance Period.


“Ending Stock Price” means the average of the closing prices of the Common Stock
or the shares of the Peer Group, as applicable, for the 20 trading days up to
and including (if a trading day) the last day of the Performance Period.


“Peer Group” means the companies that comprise the S&P Composite 1500 Health
Care Index. Companies that are members of the index at the beginning of the
Performance Period that subsequently cease to be listed in the index as a result
of acquisitions, mergers or combinations involving such companies shall be
excluded from the Peer Group. Companies that are members of the index at the
beginning of the Performance Period that subsequently file





--------------------------------------------------------------------------------

Exhibit 10.45




for bankruptcy during the Performance Period shall be treated as worst
performers for purposes of the Relative Total Shareholder Return Performance
Goal calculation.


“Relative Total Shareholder Return” or “RTSR” means the quotient equal to
(i) the Ending Stock Price minus the Beginning Stock Price plus assumed
reinvestment as of the ex-dividend date of ordinary and extraordinary cash
dividends, if any, paid by the applicable issuer during the Performance Period,
divided by (ii) the Beginning Stock Price. Relative Total Shareholder Return
expressed as a formula shall be as follows:


Relative Total Shareholder Return
=
(Ending Stock Price -
Beginning Stock Price +
Assumed Dividend Reinvestment)
Beginning Stock Price



The stock prices and cash dividend payments reflected in the calculation of
Total Shareholder Return shall be adjusted to reflect stock splits during the
Performance Period, and dividends shall be assumed to be reinvested in the
relevant issuer’s shares for purposes of the calculation of Total Shareholder
Return.


“RTSR Performance Percentage” means the percentage as set forth in the below
table, representing the performance level of attainment of the Relative Total
Shareholder Return Performance Goal set forth in the below table.




RTSR Percentile Rank
Relative to RTSR of Peer Group
Performance Level
RTSR Performance Percentage
Below 25th Percentile
Below Threshold
0%
25th Percentile
Threshold
50%
Between 25th Percentile
and Median
 
Linearly Interpolate Between
50% and 100%
Median
Target
100%
Between Median
and 75th Percentile
 
Linearly Interpolate Between 100% and 150%
75th Percentile and Above
Maximum
150%


















--------------------------------------------------------------------------------

Exhibit 10.45




APPENDIX I
PERFORMANCE SHARE UNIT AGREEMENT FOR NON-U.S. PARTICIPANTS UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN
(Performance Period commencing on July 1, 2018 and ending on June 30, 2021)
COUNTRY-SPECIFIC TERMS AND CONDITIONS
All capitalized terms used in this Appendix 1 that are not defined in this
Appendix 1 have the meanings defined in the Plan or the Performance Share Unit
Agreement. The Performance Share Unit Agreement, this Appendix 1, and Exhibit A
to the Performance Share Unit Agreement are collectively the “Agreement.”
Terms and Conditions
This Appendix 1 includes additional or different terms and conditions that
govern the Performance Share Units if the Participant works or resides in one of
the countries listed below. The Participant understands that if the Participant
is a citizen or resident of a country other than the one in which he or she is
currently residing and/or working, transfers Employment and/or residency after
the Date of Grant or is considered a resident of another country for local law
purposes, the Company shall, in its discretion, determine to what extent the
terms and conditions contained in this Appendix 1 shall apply to the
Participant.
Notifications
This Appendix 1 also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of August 2018.
Such laws are often complex and change frequently. As a result, the Participant
should not rely on the information in this Appendix 1 as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time the Performance Share Units vest
or at the time the Participant sells the shares of Common Stock.
In addition, the information contained in this Appendix 1 is general in nature
and may not apply to the Participant’s particular situation, and the Company is
not in a position to assure the Participant of a particular result. Accordingly,
the Participant should seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to his or her situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently residing and/or working, transfers
Employment and/or residency after the Date of Grant or is considered a resident
of another country for local law purposes, the information contained in this
Appendix 1 may not apply to the Participant.











--------------------------------------------------------------------------------

Exhibit 10.45




EUROPEAN UNION / EUROPEAN ECONOMIC AREA
Terms and Conditions
Data Privacy. If the Participant is employed in the European Union or the
European Economic Area, the following provision replaces Section 16 of the
Performance Share Unit Agreement:
The Company is located at 14 Schoolhouse Road, Somerset, New Jersey 08877, USA
and grants employees of the Company and its Subsidiaries or Affiliates, the
opportunity to participation in the Plan, at the Company’s sole discretion. If
the Participant would like to participate in the Plan, the Participant
understands that he or she should review the following information about the
Company’s data processing practices.
(a) Data Collection and Usage. Pursuant to applicable data protection laws, the
Participant is hereby notified that the Company collects, processes, uses and
transfers certain personally-identifiable information about the Participant for
the exclusive legitimate purpose of implementing, administering and managing the
Plan and generally administering employee equity awards, specifically, the
Participant’s name, home address, telephone number and e-mail address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any equity or directorships held in the Company and any
Affiliate or Subsidiary, details of all Performance Share Units or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, which the Company receives from the
Participant or the Service Recipient (“Personal Data”). In order to facilitate
Participant’s participation in the Plan, the Company will collect, process, use
and transfer the Participant’s Personal Data for purposes of allocating shares
of Common Stock and implementing, administering and managing the Plan. The
Company’s collection, processing, use and transfer of the Participant’s Personal
Data is necessary for the performance of the Plan and pursuant to the Company’s
legitimate business interests of managing the Plan and generally administering
employee equity awards. The Participant’s refusal to provide Personal Data would
make it impossible for the Company to perform its contractual obligations and
may affect Participant’s ability to participate in the Plan. As such, by
participating in the Plan, Participant voluntarily acknowledges the collection,
use, processing and transfer of Participant’s Personal Data as described herein.
(b) Stock Plan Administration Service Providers. The Company transfers
participant data to Morgan Stanley Smith Barney LLC an independent service
provider based in the United States, which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different service provider and share the Participant’s data
with another company that serves in a similar manner. The Company’s service
provider will open an account for the Participant to receive and trade shares of
Common Stock. The Participant’s Personal Data will only be accessible by those
individuals requiring access to it for purposes of implementing, administering
and operating the Plan.
(c) International Data Transfers. The Company and its service providers operate,
relevant to the Company, in the United States, which means that it will be
necessary for Personal Data to be transferred to, and processed in, the United
States. By participating in the Plan, the Participant understands that the
service providers will receive, possess, use, retain and transfer the
Participant’s Personal Data for the purposes of implementing, administering and
managing the Participant’s participation in the Plan. When transferring the
Participant’s Personal Data to these service providers, the Company provides
appropriate safeguards in accordance with the EU Standard Contractual Clauses.
The Participant may request a copy of the safeguards used to protect the
Participant’s Personal Data by contacting Privacy@Catalent.com.
(d) Data Subject Rights. To the extent provided by law, the Participant has the
right to request: access to Personal Data, rectification of Personal Data,
erasure of Personal Data, restriction of processing of Personal Data and
portability of Personal Data. The Participant may also have the right to object,
on grounds related to a particular situation, to the processing of Personal
Data, as well as opt-out of the Plan herein, in any case without cost, by
contacting in writing Privacy@Catalent.com. The Participant’s provision of
Personal Data is a contractual requirement. The Participant understands,
however, that the only consequence of refusing to provide Personal Data is that
the Company may not be able to allow the Participant to participate in the Plan
or grant other equity





--------------------------------------------------------------------------------

Exhibit 10.45




awards to the Participant or administer or maintain such awards. For more
information on the consequences of the refusal to provide Personal Data, the
Participant may contact Privacy@Catalent.com. The Participant may also have the
right to lodge a complaint with the relevant data protection supervisory
authority.
(e) Data Retention. The Company will use the Participant’s Personal Data only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan or as required to comply with legal or regulatory
obligations, including under tax and security laws. When the Company no longer
needs the Participant’s Personal Data, which will generally be seven (7) years
after the Participant participates in the Plan; the Company will remove it from
it from its systems. If the Company keeps data longer, it would be to satisfy
legal or regulatory obligations and the Company’s legal basis would be relevant
laws or regulations
ARGENTINA
Notifications
Securities Law Information. Neither the Performance Share Units nor the
underlying shares of Common Stock are publicly offered or listed on any stock
exchange in Argentina. The offer is private and not subject to the supervision
of the Argentine Securities Exchange Commission (Comision Nacional de Valores
(CNV)) or any other governmental authority in Argentina.
Personal Assets Tax Information. The Participant may be subject to a personal
assets tax depending on the value of his or her computable assets per year
(including any shares of Common Stock acquired under the Plan). The rules for
determining the Participant’s personal assets tax liability, if any, are
complex, and the Participant is advised to speak with his or her personal tax
advisor to determine the Participant’s obligations with respect to the personal
assets tax.
Bank Tax Information. The Tax on Checking Accounts (“Bank Tax”) is imposed on
funds transferred to or from bank accounts in Argentina. It is possible that the
Bank Tax may apply to payments made to the Participant’s bank account in
relation to the sale of any shares of Common Stock acquired upon vesting of the
Performance Share Units and/or the receipt of any cash dividends paid with
respect to shares of Common Stock, although there are some limited exemptions
from the Bank Tax. The Participant should speak with his or her personal tax
advisor to determine his or her obligations with respect to the Bank Tax and
whether the Participant may be eligible for an exemption from the Bank Tax.
Exchange Control Information. Certain restrictions and requirements may apply if
and when the Participant transfers proceeds from the sale of shares of Common
Stock or any cash dividends paid with respect to such shares of Common Stock
into Argentina.
Please note that exchange control regulations in Argentina are subject to
change. The Participant should speak with his or her personal legal advisor
regarding any exchange control obligations that the Participant may have prior
to vesting in the Performance Share Units or remitting funds into Argentina, as
the Participant is responsible for complying with applicable exchange control
laws.
Foreign Asset/Account Reporting Information. The Participant must report any
share of Common Stock acquired under the Plan and held by the Participant on
December 31 of each year on the Participant’s annual tax return for that year.
The Participant is strongly advised to consult the Participant’s personal tax
advisor to ensure compliance with this tax reporting obligation.


AUSTRALIA
Australian Offer Document. The Participant understands that the offering of the
Plan in Australia is intended to qualify for exemption from the prospectus
requirements under Class Order 14/1000 issued by the Australian Securities





--------------------------------------------------------------------------------

Exhibit 10.45




and Investments Commission. Participation in the Plan is subject to the terms
and conditions set forth in the Australian Offer Document and the award
documentation provided to the Participant.
Terms and Conditions
Vesting. The following provisions supplement the Performance Share Unit Grant
Notice and Sections 3 and 6 and Exhibit A of the Performance Share Unit
Agreement:
Notwithstanding Section 6(c) of the Performance Share Unit Agreement, if the
Participant incurs a Termination due to Disability or Retirement, the Target
Number of Performance Share Units shall, to the extent not then vested or
previously forfeited or cancelled, become fully vested and the Restricted Period
shall expire.
Data Privacy. The following provisions supplement Section 16 of the Performance
Share Unit Agreement:


The Company can be contacted at 14 Schoolhouse Rd, Somerset, NJ 08873. The
Service Recipient can be contacted at Catalent Australia Pty. Ltd., 217-221
Governor Road, Braeside, Victoria, Australia 3195.


The Participant’s personal information will be held in accordance with the
Service Recipient’s privacy policy, a copy of which can be obtained by
contacting the Service Recipient at the address indicated above. The Service
Recipient’s privacy policy contains, among other things, details of how the
Participant can access and seek correction of personal information held in
connection with the Performance Share Units, how the Participant can complain
about a breach of the Australian Privacy Principles and how the Service
Recipient will deal with such a complaint.


The Participant understands and agrees that Data may be transferred to
recipients located outside of Australia, including the United States and any
other country where the Company has operations.


Notifications
Exchange Control Information. The Participant is responsible for reporting cash
transactions inbound (e.g., the remittance of cash proceeds received upon sale
of shares of Common Stock) exceeding A$10,000 and for inbound international fund
transfers of any value, which do not involve an Australian bank.
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
BELGIUM
Notifications
Foreign Asset/Account Reporting Information. The Participant is required to
report any security or bank account (including a brokerage account) opened and
maintained outside Belgium on his or her annual tax return. In a separate
report, the Participant must provide the National Bank of Belgium with certain
details regarding such foreign accounts (including the account number, bank name
and country in which such account was opened). This report, as well as
additional information on how to complete it, can be found on the website of the
National Bank of Belgium at www.nbe.be, under the Kredietcentrales / Centrales
des crédits caption.
Stock Exchange Tax Information. A stock exchange tax will apply on the sale of
shares of Common Stock acquired from vesting of the Performance Share Units. The
Participant is Responsible for paying and reporting the stock exchange tax due
on the sales transactions.
Brokerage Account Tax Information. A brokerage account tax may apply if the
average annual value of the securities the Participant holds (including shares
of Common Stock acquired under the Plan) in a brokerage or other securities
account exceeds certain thresholds. The Participant should consult with his or
her tax advisor for details regarding his or her obligations with respect to the
brokerage account tax.





--------------------------------------------------------------------------------

Exhibit 10.45










BRAZIL
Terms and Conditions
Nature of Grant. The following provisions supplement Section 14 of the
Performance Share Unit Agreement:
In accepting the Performance Share Units, the Participant agrees that (i) he or
she is making an investment decision, (i) the shares of Common Stock will be
issued to the Participant only if the vesting conditions are met, and any
necessary service is rendered by the Participant over the Restricted Period, and
(iii) the value of the underlying shares of Common Stock is not fixed and may
increase or decrease in value over the Restricted Period without compensation to
the Participant.
Compliance with Law. By accepting the Performance Share Units, the Participant
acknowledges his or her agreement to comply with applicable Brazilian laws and
to pay any and all applicable Tax-Related Items associated with the Performance
Share Units, the receipt of any dividend, and the sale of shares of Common Stock
acquired under the Plan.
Notifications
Exchange Control Information. If the Participant is resident or domiciled in
Brazil, the Participant will be required to submit a declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil annually, if the
aggregate value of such assets and rights is equal to or greater than
US$100,000. If the aggregate value of such assets and rights exceeds
US$100,000,000, the Participant will be required to make such declarations on a
quarterly basis. Assets and rights that must be reported include shares of
Common Stock acquired under the Plan. Foreign individuals holding Brazilian
visas are considered Brazilian residents for purposes of this reporting
requirement and must declare at least the assets held abroad that were acquired
subsequent to the date of admittance as a resident of Brazil.
Tax on Financial Transactions. If the Participant repatriates the proceeds from
the sale of shares of Common Stock or receipt of any cash dividend and converts
the funds into local currency, the Participant may be subject to the Tax on
Financial Transactions.
CANADA
Terms and Conditions. The following terms and conditions apply if the
Participant resides in Quebec:
The parties acknowledge that it is their express wish that this Performance
Share Unit Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir expressément exigé la rédaction en anglais du
présent Contrat, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaires intentées, directement ou indirectement, relatifs au, ou suite au,
présent Contrat.
Data Privacy. The following provision supplements Section 16 of the Performance
Share Unit Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant





--------------------------------------------------------------------------------

Exhibit 10.45




further authorizes the Company and its Affiliates and Subsidiaries, and any
designated broker that may be selected by the Company, to assist with the Plan
to disclose and discuss the Plan with their respective advisors. The Participant
further authorizes the Company and its Subsidiaries to record such information
and to keep such information in his or her employee file.


Notifications
Securities Law Information. The Participant is permitted to sell shares of
Common Stock acquired under the Plan through the Company’s designated broker,
provided the resale of such shares of Common Stock takes place outside of Canada
through the facilities of a stock exchange on which the shares of Common Stock
are listed. The shares of Common Stock are currently listed on the New York
Stock Exchange.
Foreign Asset/Account Reporting Information. Foreign property, including
Performance Share Units, shares of Common Stock acquired under the Plan, and
other rights to receive shares of Common Stock of a non-Canadian company held by
a Canadian resident must generally be reported annually on a Form T1135 (Foreign
Income Verification Statement) if the total cost of the foreign property exceeds
C$100,000 at any time during the year. Thus, unvested Performance Share Units
must be reported - generally at a nil cost - if the C$100,000 cost threshold is
exceeded because the Participant holds other foreign property. When shares of
Common Stock are acquired, their cost generally is the adjusted cost base
(“ACB”) of the shares of Common Stock. The ACB would ordinarily equal the fair
market value of the shares of Common Stock at the time of acquisition, but if
the Participant owns other shares of Common Stock of the same company, this ACB
may need to be averaged with the ACB of the other shares of Common Stock. The
Participant should consult his or her personal legal advisor to ensure
compliance with applicable reporting obligations.
CHINA
Terms and Conditions
The following terms and conditions will be applicable to the Participant to the
extent that the Company, in its discretion, determines that the Participant’s
participation in the Plan will be subject to exchange control restrictions in
the People’s Republic of China (“PRC”), as implemented by the PRC State
Administration of Foreign Exchange (“SAFE”).
Settlement of Vested Performance Share Units. This provision replaces Section 5
of the Performance Share Unit Agreement:
Notwithstanding anything to the contrary in the Plan or the Performance Share
Unit Agreement, the Performance Share Units do not provide the Participant with
any right to receive shares of Common Stock. Upon vesting, the Performance Share
Units shall be settled and paid only in cash through local payroll in an amount
equal to the fair market value of the shares of Common Stock at vesting less any
Tax-Related Items. The Participant agrees to bear any currency fluctuation risk
between the time the Performance Share Units vest and the time the cash payment
is distributed to the Participant. Notwithstanding the foregoing, the Company
reserves the right to settle the Performance Share Units in shares of Common
Stock, in its discretion.
FRANCE
Terms and Conditions
Type of Performance Share Units. The Performance Share Units are not granted as
“French-qualified” awards and are not intended to qualify for the special tax
and social security treatment applicable to shares granted for no consideration
under Sections L. 225-197 to L. 225-197-6 of the French Commercial Code, as
amended.
Consent to Receive Information in English. By accepting the Performance Share
Units, the Participant confirms having read and understood the documents related
to the Performance Share Units (the Plan and the Agreement) which were provided
in the English language. The Participant accepts the terms of these documents
accordingly.





--------------------------------------------------------------------------------

Exhibit 10.45




Consentement Relatif à l'Utilisation de la Langue Anglaise. En acceptant
l’Attribution, le Participant confirme avoir lu et compris les documents
relatifs à cette Attribution (le Plan et le Contrat d'Attribution) qui ont été
remis en langue anglaise. Le Participant accepte les termes de ces documents en
conséquence.
Notifications
Exchange Control Information. The Participant must declare to the customs and
excise authorities any cash or securities the Participant imports or exports
without the use of a financial institution when the value of the cash or
securities is equal to or exceeds €10,000 for 2018. The declaration must be
filed with the local customs service of the frontier where the cash or
securities are imported or exported. The filing must be executed by the person
who completes the transaction. It is the Participant’s obligation to comply with
the exchange controls applicable to the Participant, not the Company’s or the
Service Recipient’s.
Foreign Asset/Account Reporting Information. The Participant is required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing his or her annual tax return. Additional monthly
reporting obligations may apply if the Participant's foreign account balances
exceed €1,000,000. Failure to complete these reports trigger penalties for the
French resident Participant. The Participant should consult his or her personal
legal advisor regarding the details of this reporting obligation.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported electronically to the German Federal Bank (Bundesbank). In the case of
payments made or received in connection with securities (including proceeds
realized upon the sale of shares of Common Stock), the report must be made by
the 5th day of the month following the month in which the payment was made or
received. The form of the report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English. The Participant understands that if the Participant
makes or receives a payment in excess of this amount, the Participant is
responsible for complying with applicable reporting requirements.






ITALY
Terms and Conditions
Plan Document Acknowledgement. By accepting the Performance Share Units, the
Participant acknowledges that (a) the Participant has received the Plan and the
Agreement; (b) the Participant has reviewed those documents in their entirety
and fully understands the contents thereof; and (c) the Participant accepts all
provisions of the Plan and the Agreement. The Participant further acknowledges
that the Participant has read and specifically and expressly approves, without
limitation, the following sections of the Performance Share Unit Agreement:
“Treatment on Termination”; “Non-Transferability”; “Repayment of Proceeds;
Clawback Policy”; “Restrictive Covenants”; “Tax Withholding”; “No Right to
Continued Employment”; “Nature of Grant”; “No Advice Regarding Grant”; “Data
Privacy” as replaced by the above provision; “Waiver and Amendments”; “Governing
Law; Venue”; “Electronic Delivery and Acceptance”; “Imposition of Other
Requirements”; “Language;” and “Appendix.”
Notifications
Foreign Asset/Account Reporting Information. If, at any time during the fiscal
year, the Participant holds foreign financial assets (including cash and/or
shares of Common Stock) which may generate income taxable in Italy, the





--------------------------------------------------------------------------------

Exhibit 10.45




Participant is required to report these assets on his or her annual tax return
(UNICO Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to the Participant if the Participant is the beneficial owner of foreign
financial assets under Italian money laundering provisions.
Foreign Asset Tax Information. The value of the financial assets held outside of
Italy by Italian residents is subject to a foreign asset tax. Beginning in 2014,
such tax is levied at an annual rate of 2 per thousand (0.2%). The taxable
amount will be the fair market value of the financial assets (e.g., shares of
Common Stock) assessed at the end of the calendar year. The Participant is
responsible for complying with any reporting and/or payment obligation that may
arise in connection with this tax.




JAPAN
Notifications
Foreign Asset/Account Reporting Information. If the Participant holds assets
(e.g., shares of Common Stock acquired under the Plan, proceeds from the sale of
shares of Common Stock and, possibly, Performance Share Units) outside of Japan
with a value exceeding ¥50,000,000 as of December 31 of any calendar year, the
Participant is required to report such to the Japanese tax authorities by March
15th of the following year. The Participant should consult with his or her
personal tax advisor regarding the details of this reporting obligation.
SINGAPORE
Notifications
Securities Law Information. The Performance Share Units are granted pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. The
Participant should note that the Performance Share Units are subject to section
257 of the SFA and the Participant will not be able to make (i) any subsequent
sale of the shares of Common Stock in Singapore or (ii) any offer of such
subsequent sale of the shares of Common Stock in Singapore, unless such sale or
offer is made (i) after six months from the Date of Grant, or (ii) pursuant to
the exemptions under Part XIII Division 1 Subdivision (4) (other than section
280) of the SFA (Chapter 289, 2006 Ed.) or pursuant to, and in accordance with
the conditions of, any other applicable provisions of the SFA.
Chief Executive Officer and Director Notification Requirement. If the
Participant is the Chief Executive Officer (“CEO”), or a director, associate
director or shadow director1 of a Singaporean Affiliate or Subsidiary (a
“Singaporean Entity”) the Participant is subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify the Singaporean Entity in writing when the Participant
receives or disposes of an interest (e.g., Performance Share Units, shares of
Common Stock) in the Company or any related company. These notifications must be
made within two business days of (i) its acquisition or disposal of any interest
in the Company or any related company, (ii) any change in a previously disclosed
interest (e.g., when the shares of Common Stock are sold), or (iii) becoming the
CEO or a director, associate director or shadow director (if such an interest
exists at the time).


Exit Tax Information. If the Participant is (i) neither a Singapore citizen nor
a Singapore permanent resident, and the Participant (a) intends to leave
Singapore for any period exceeding three months, (b) will be posted overseas on
a secondment, or (c) are about to cease employment with the Singaporean Entity
with which the Participant was employed at the time of grant, regardless of
whether the Participant intends to remain in Singapore, or (ii) a Singapore
permanent resident, and the Participant (a) intends to leave Singapore for any
period exceeding three months, (b) will be posted overseas on a secondment or
(c) are about to cease employment with the Singaporean Entity with which the
Participant





--------------------------------------------------------------------------------

Exhibit 10.45




was employed at the time of grant and intend to leave Singapore on a permanent
basis, the Participant may be subject to an exit tax upon his or her departure
from Singapore or cessation of employment, as applicable. In such case, the
Participant will be taxed on the Participant’s Performance Share Units on a
“deemed vesting” basis, i.e., the Participant will be deemed to have vested in
his or her Restricted Stock Units on the later of (i) one month before the date
you depart Singapore or cease employment, or (ii) the date on which the
Participant’s Restricted Stock Units were granted. If the Participant is subject
to the exit tax, the Participant acknowledges and agrees that the Service
Recipient will report details of his or her departure from Singapore or
cessation of employment to the Inland Revenue Authority of Singapore and will
withhold any income payable to the Participant for a period of up to 30 days.
The Participant is hereby advised to consult with a personal tax advisor in the
event the Participant may be subject to these exit tax rules.
1 A shadow director is an individual who is not on the board of directors of a
company but who has sufficient control so that the board of directors acts in
accordance with the “directions or instructions” of the individual.


SWITZERLAND


Notifications
Securities Law Information. The offer of the Performance Share Units is not
intended to be publicly offered in or from Switzerland. Because the offer of the
Performance Share Units is considered a private offering, it is not subject to
registration in Switzerland. Neither this document nor any other material
relating to the Performance Share Units (1) constitutes a prospectus as such
term is understood pursuant to article 652a of the Swiss Code of Obligations, (2
may be publicly distributed nor otherwise made publicly available in
Switzerland; or (3) have been or will be filed with, approved or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).




UNITED KINGDOM
Terms and Conditions
Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Performance Share Unit Agreement, the
Performance Share Units are payable in shares of Common Stock only.
Tax Withholding. The following provisions supplement Section 11 of the
Performance Share Unit Agreement:
Without limitation to Section 11 of the Performance Share Unit Agreement, the
Participant agrees that the Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items as and when requested by the
Service Recipient or the Company or by Her Majesty’s Revenue and Customs
(“HMRC”) (or any other tax authority or any other relevant authority). The
Participant also agrees to indemnify and keep indemnified the Service Recipient
and the Company against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on the Participant’s behalf.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), the terms of the immediately foregoing provision will not apply. In the
event that the Participant is a director or executive officer of the Company and
the income tax is not collected from or paid by the Participant within ninety
(90) days of the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income tax
may constitute a benefit to the Participant on which additional income tax and
National Insurance contributions (“NICs”) may be payable. The Participant will
be responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC





--------------------------------------------------------------------------------

Exhibit 10.45




under the self-assessment regime and for paying to the Company and/or the
Service Recipient (as appropriate) the amount of any employee NICs due on this
additional benefit.
NIC Joint Election. As a condition of the Participant’s participation in the
Plan, the Participant agrees to accept any liability for any secondary Class 1
National Insurance contributions that may be payable by the Company and/or the
Service Recipient (or any successor to the Company or the Service Recipient) in
connection with the Performance Share Units and any event giving rise to
Tax-Related Items (the “Service Recipient’s Liability”). Without limitation to
the foregoing, the Participant agrees to execute the following joint election
with the Company, the form of such Joint Election being formally approved by
HMRC (the “NIC Joint Election”), and to execute any other consents or elections
required to accomplish the transfer of the Service Recipient’s NICs to the
Participant. The Participant further agrees to execute such other elections as
may be required between the Participant and any successor to the Company and/or
the Service Recipient for the purpose of continuing the effectiveness of the
Participant’s NIC Joint Election. The Participant understands that the NIC Joint
Election applies to any Performance Share Units granted to him or her under the
Plan after the execution of the NIC Joint Election. The Participant further
agrees that the Company and/or the Service Recipient may collect the Service
Recipient’s Liability from him or her by any of the means set forth in Section
11 of the Performance Share Unit Agreement.
If the Participant does not enter into the NIC Joint Election, he or she will
not be entitled to vest in the Performance Share Units or receive any benefit in
connection with the Performance Share Units unless and until he or she enters
into the NIC Joint Election and no shares of Common Stock or other benefit
pursuant to the Performance Share Units will be issued to the Participant under
the Plan, without any liability to the Company and/or the Service Recipient.
URUGUAY
There are no country-specific provisions.





